DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motadel et al. (U.S. 2010/0119417) in view of Ahlfors (U.S. 2020/0025782).  Regarding claim 6, Motadel et al. teaches sampling system for processing a liquid sample (paragraph [0063]), including a retrieving module configured to be fluidically connected to a liquid-source and configured to retrieve a liquid sample from the liquid-source (“liquid dispensing devices”; paragraph [0106]), a filling module configured to fill the retrieved liquid sample into a sampling container (“specimen cup”; paragraph [0126]) for storing a liquid sample, wherein the sampling container is a single-use sampling container made of a bio- degradable material (“biodegradable plastics”; paragraph [0035]), a storing module adapted to store the sampling container filled with the liquid sample (paragraphs [0065], [0108]), and a disposal module adapted to discard the liquid sample (paragraph [0017]). 
Motadel et al. discloses the claimed invention except for the disposal module.  Ahlfors teaches that it is known to provide a processing system with modules for disposal and transport (see paragraphs [0213]-[0250]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Motadel et al. with modules for disposal and transporting, as taught by Ahlfors, in order to provide automated modules that limit contamination.
Further regarding claim 6, the disposal module adapted to discard the liquid sample (taught by Ahlfors paragraph [0219]), wherein the disposal module is configured to open the sampling container in a destructive way such that the liquid sample is evacuated from the sampling container (“robotic aspirator”; paragraph [0220]), wherein the disposal module comprises a liquid drainage adapted to receive the discarded liquid sample (waste receptacles 156, 158), and a transporter configured to transport the sampling container filled or not filled with a liquid sample between at least the retrieving module, the filling module, the storing module and the disposal module (paragraph [0226]).

Regarding claims 7-17, Motadel et al. discloses the claimed invention except for the specifics of the modules.  Ahlfors teaches that it is known to provide a processing system with modules for sealing and identifying the samples (see paragraph [0223])).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Motadel et al. with modules for closing the container and providing indicia, as taught by Ahlfors, in order to provide automated modules that limit contamination.
Regarding claim 7, the filling module is configured to close the sampling container filled with the liquid sample by a weld seam or a glue seam (paragraph [0246] of Ahlfors).

Regarding claim 8, an identification module configured to mark an identification code on the sampling container (paragraph [0039] of Ahlfors).

Regarding claim 9, the disposal module is arranged below the storing module (paragraph [0331] of Ahlfors).

Regarding claim 10, the storing module is configured to store several sampling containers, each filled with a liquid sample, in a chronological order (paragraph [0292] of Ahlfors).

Regarding claim 11, the disposal module waste bin (waste receptacles 156, 158 of Ahlfors), wherein the waste bin is configured for receiving the evacuated sampling container (paragraph [0219] of Ahlfors). 

Regarding claim 12, the sampling system further includes a transporter configured to transport the sampling container filled or not filled with a liquid sample between at least the retrieving module, the filling module and the disposal module (paragraph [0339] of Ahlfors).

Regarding claim 13, the modified method of Motadel et al. teaches a sampling method for processing a liquid sample (“biological sample”; paragraph [0063] of Motadel et al.), wherein the sampling method includes at least the steps of providing a liquid-source (“biological sample”; paragraph [0063] of Motadel et al.) and a sampling system, wherein the sampling system includes a retrieving module fluidically connected to the liquid-source and configured to retrieve a liquid sample from the liquid-source (paragraphs [0311]-[0312] of Ahlfors), a filling module configured to fill the retrieved liquid sample into a sampling container (paragraphs [0314]-[0316] of Ahlfors), wherein the sampling container is a single-use sampling container made of a bio-degradable material (“biodegradable plastics”; paragraph [0035] of Motadel et al.), a storing module adapted to store the sampling container filled with the liquid sample (paragraph [0292] of Ahlfors), and a disposal module adapted to discard the liquid sample; retrieving the liquid sample from the liquid-source by the retrieving module (paragraph [0331] of Ahlfors), filling the sampling container with the retrieved liquid sample by the filling module (paragraphs [0314]-[0316] of Ahlfors), storing the sampling container filled with the liquid sample in the storing module (paragraph [0292] of Ahlfors), and discarding the liquid sample by the disposal module (paragraph [0331] of Ahlfors).
Motadel et al. discloses the claimed invention except for the disposal module.  Ahlfors teaches that it is known to provide a processing system with modules for disposal and transport (see paragraphs [0213]-[0250]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Motadel et al. with modules for disposal and transporting, as taught by Ahlfors, in order to provide automated modules that limit contamination.
Further regarding claim 13, the disposal module adapted to discard the liquid sample (taught by Ahlfors paragraph [0219]), wherein the disposal module is configured to open the sampling container in a destructive way such that the liquid sample is evacuated from the sampling container (“robotic aspirator”; paragraph [0220]), wherein the disposal module comprises a liquid drainage adapted to receive the discarded liquid sample (waste receptacles 156, 158), and a transporter configured to transport the sampling container filled or not filled with a liquid sample between at least the retrieving module, the filling module, the storing module and the disposal module (paragraph [0226]).

Regarding claim 14, wherein after or before the step of filling the sampling container, a step of marking the sampling container with an identification code by the identification module is performed (paragraph [0039] of Ahlfors).

Regarding claim 15, at least two sampling containers are each filled with a liquid sample and are stored in the storing module in a chronological order (paragraph [0292] of Ahlfors). 

Regarding claim 16, after the storing step, the sampling container is presented to a user (“waste receptacles 156, 158 can be removed and replaced directly by persons …”; paragraph [0220] of Ahlfors).

Regarding claim 17, the step of discarding the liquid sample comprises insertion of the liquid sample upstream to the sampling system into the liquid source (paragraph [0218] of Ahlfors).

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. Applicant argues that the modified system of Motadel et al. does not teach the disposal module or the transporter module.  It is the examiner’s position that the secondary reference of Ahlfors teaches both the disposal module and transporter module.  Specifically, the disposal module is described in paragraphs [0213]-[0222] of Ahlfors, the waste is disposed in waste receptacles 156, 158 after being removed and transported down a chute .  Ahlfors also discloses the transporter module in paragraphs [0223]-[0250].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736